11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Jerry H. Broseh,                     * From the 161st District
                                                Court of Ector County,
                                                Trial Court No. B-134,853.

No. 11-13-00158-CV                            * September 4, 2014

                                              * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Jerry H. Broseh.